






DR PEPPER SNAPPLE GROUP, INC.
FIRST AMENDMENT TO
OMNIBUS STOCK INCENTIVE PLAN OF 2009


The amendment set forth in this First Amendment to Omnibus Stock Incentive Plan
of 2009 (the “Amendment”) was approved by the Board of Directors (the “Board”)
and the Compensation Committee of the Board (the “Committee”) of Dr Pepper
Snapple Group, Inc. (the “Company”) on September 18, 2013.
A.
The stockholders of the Company approved the Omnibus Stock Incentive Plan of
2009 (the “Omnibus Plan”) on May 19, 2009.



B.
Under the Omnibus Plan the Committee has the power to “correct any defect or
supply any omission or reconcile any inconsistency” in the Omnibus Plan to
further Omnibus Plan purposes, and provides the Board and the Committee with the
authority to amend and modify the Omnibus Plan for any purpose permitted by law
(unless it would materially adversely affect the right of a participant for
previously granted awards and subject to stockholder approval when required).



C.
The Omnibus Plan provides that stock awards may be granted to both employees and
nonemployee directors, but only contemplates that stock awards may be granted in
lieu of salary or bonus, and does not expressly contemplate granting stock
awards in lieu of cash compensation paid to, and for service as, a nonemployee
director.



D.
The Board and the Committee concluded that the Omnibus Plan should be consistent
to allow both employees and nonemployee directors to receive stock awards in
lieu of salary, bonus or cash compensation paid to, and for service as, a
nonemployee director.



E.
Stockholder approval is not required for the amendment to the Omnibus Plan,
since the New York Stock Exchange Listing Standards specifically exclude from
the stockholder approval requirement any compensation plan in which the
directors have the choice to purchase shares at fair market value (in lieu of
accepting cash regardless of whether the stock is delivered currently or after a
deferral period).



1.Omnibus Plan Amendment. The last part of sub-point (ii) of the second sentence
of Section 8.(a)(iii) of the Omnibus Plan provides as follows:


(ii) … “apply to a Stock Award that is granted in lieu of salary or bonus;”
and is hereby amended in its entirety to read as follows:
(ii) … “apply to a Stock Award that is granted in lieu of salary or bonus paid
to an employee or cash compensation paid to, and for service as, a Nonemployee
Director.”





1

--------------------------------------------------------------------------------






2.Continuation. Except as specifically amended hereby, the Omnibus Plan shall
continue in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of the date adopted by the Board and
Committee.
 
 
 
 
 
 
DR PEPPER SNAPPLE GROUP, INC.
 
 
 
 
 
 
By:  
/s/ James L. Baldwin  
 
 
 
James L. Baldwin  
 
 
 
Title:
Executive Vice President,
General Counsel and Corporate Secretary 
 










2